 1                                                               The Honorable Christopher M. Alston
                                                                                          Chapter 11
 2                                                                        Hearing Date: May 3, 2019
                                                                            Hearing Time: 9:30 a.m.
 3                                                                    Response Date: April 26, 2019
                                                                           Hearing Location: Seattle
 4

 5

 6

 7
                              UNITED STATES BANKRUPTCY COURT
 8                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9
      In re:                                            Case No: 16-11767-CMA
10
      NORTHWEST            TERRITORIAL MINT,            NOTICE AND STIPULATION
11    LLC,                                              GRANTING RELIEF FROM STAY
                                                        TO APPLY PRE-PETITION RETAINER
12                                 Debtors.
13

14                                                 NOTICE
15             PLEASE TAKE NOTICE that the STIPULATION GRANTING RELIEF FROM STAY
16   TO APPLY PRE-PETITION RETAINER is SET FOR HEARING as follows:
17
               JUDGE:          The Honorable Christopher M. Alston      TIME: 9:30 a.m.
18
               PLACE:          Room 7206                                DATE: May 3, 2019
19                             United States Bankruptcy Court
                               700 Stewart Street
20                             Seattle, WA 98101

21             IF YOU OPPOSE the Stipulation and proposed Order you must file your written response

22   with the court clerk and deliver a copy to the undersigned NOT LATER THAN the RESPONSE

23   DEADLINE, which is April 26, 2019.
24
               IF NO RESPONSE is timely filed and served, the Court may, in its discretion, GRANT THE
25
     MOTION for entry of an order granting the Stipulated Relief from Stay prior to the hearing without
26
     further notice, and strike the hearing.
27

     NOTICE AND STIPULATION GRANTING                                            KARR TUTTLE CAMPBELL
                                                                               701 Fifth Avenue, Suite 3300
     RELIEF FROM STAY TO APPLY PRE-PETITION                                     Seattle, Washington 98104
     RETAINER - 1                                                                      Main: (206) 223 1313
     #1236171 v1 / 47727-001                                                            Fax: (206) 682 7100
     Case 16-11767-CMA            Doc 2067     Filed 04/03/19   Ent. 04/03/19 11:19:11       Pg. 1 of 3
 1                                              STIPULATION
 2           Chapter 11 Trustee Mark Calvert (“Trustee”), through his counsel David C. Neu, and Karr
 3   Tuttle Campbell, P.S. (“KTC”) through its shareholder Diana K. Carey, hereby stipulate pursuant
 4
     to 11 U.S.C. § 362(d)(1) of the Bankruptcy Code and Bankruptcy Rule 4001(a) to entry of an order
 5
     granting KTC relief from stay to allow KTC to apply a pre-petition retainer as follows:
 6
             1.       This chapter 11 case was filed April 1, 2016, and the Trustee was duly appointed.
 7

 8           2.       On November 5, 2015, KTC received an advance deposit from NWTM in the

 9   amount of $10,000 (“Advance Fee Deposit”). The Advance Fee Deposit has been held in trust by

10   KTC since that date.
11
             3.       Prior to commencement of the bankruptcy, KTC provided services to the Debtor,
12
     Northwest Territorial Mint (NWTM”). At the time of the bankruptcy filing, KTC had unpaid
13
     invoices for services to NWTM in the total amount of $9,871.55, as evidenced by the five invoices
14
     attached to the Declaration of Diana K. Carey. (Note: the invoices total $9,903.07 but have been
15

16   reduced by $31.52 to eliminate late charges.) These services primarily related to a compliance

17   audit and report and a corporate matter.
18           4.       KTC has a possessory attorney’s lien on the Advance Fee Deposit pursuant to RCW
19
     60.40.010(b) and RCW 60.40.030.
20
             5.        The Trustee and KTC stipulate to relief from the automatic stay pursuant to 11
21
     U.S.C. 362(d)(1) for cause and Rule 4001(a), to allow KTC to apply the Advance Fee Deposit to
22

23   the outstanding invoices in the amount of $9,871.55 and remit the remainder of the Advance Fee

24   Deposit ($128.45) to the Trustee.

25           /
26           /
27

     NOTICE AND STIPULATION GRANTING                                             KARR TUTTLE CAMPBELL
                                                                                701 Fifth Avenue, Suite 3300
     RELIEF FROM STAY TO APPLY PRE-PETITION                                      Seattle, Washington 98104
     RETAINER - 2                                                                       Main: (206) 223 1313
     #1236171 v1 / 47727-001                                                             Fax: (206) 682 7100
     Case 16-11767-CMA           Doc 2067       Filed 04/03/19   Ent. 04/03/19 11:19:11       Pg. 2 of 3
 1           A proposed Order accompanies this motion.
 2           Dated this 2nd day of April 2019.
 3

 4                                                ________________________________
                                                  Diana K. Carey, WSBA #16239
 5                                                KARR TUTTLE CAMPBELL
                                                  701 Fifth Avenue, Suite 3300
 6                                                Seattle, WA 98104
                                                  Telephone: 206-223-1313
 7                                                Facsimile: 206-682-7100
 8                                                Email: dcarey@karrtuttle.com

 9
                                                  /s/ David C. Neu
10                                                ________________________________
                                                  David C. Neu, WSBA #33143
11                                                Michael J. Gearin, WSBA #20982
                                                  Brian T. Peterson, WSBA #42088
12                                                K&L GATES LLP
                                                  925 Fourth Avenue, Ste. 2900
13
                                                  Seattle, WA 98104
14                                                Telephone: 206-223-1313
                                                  Facsimile: 206-682-7100
15                                                Email: david.new@klgates.com
                                                           Mike.Gearin@klgates.com
16                                                         Brian.Peterson@klgates.com
                                                  Attorneys for Mark Calvert, Chapter 11 Trustee
17

18

19

20

21

22

23

24

25

26

27

     NOTICE AND STIPULATION GRANTING                                          KARR TUTTLE CAMPBELL
                                                                             701 Fifth Avenue, Suite 3300
     RELIEF FROM STAY TO APPLY PRE-PETITION                                   Seattle, Washington 98104
     RETAINER - 3                                                                    Main: (206) 223 1313
     #1236171 v1 / 47727-001                                                          Fax: (206) 682 7100
     Case 16-11767-CMA          Doc 2067     Filed 04/03/19   Ent. 04/03/19 11:19:11       Pg. 3 of 3
